DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15), Set I: Species A (Fig. 2A-B) & Set II: Species F (Fig. 10-12) in the reply filed on 1/10/2022 is acknowledged.
Claims 16-20 have been cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/610872 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the benefit date of 12/27/2017.

Claim Objections
Claim 4 is objected to because of the following informalities:  amend “rotate in” to –rotate-.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “at least one of the window-open and the window-closed” to -at least one of the window-open or the window-closed- in ll. 5.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “at least one of a first mode, a second mode, a third mode, and a fourth mode” to –at least one of a first mode, a second mode, a third mode, or a fourth mode-.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “cutting tissue” to –cutting the tissue- in ll. 6, 8 & 10 (three times).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “an RF” to –a RF- in ll.1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 & 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2013/0331833) in view of Orczy-Timko et al. (2016/0346036).
Concerning claim 1, as illustrated in Figs. 1-4B, Orczy-Timko et al. disclose a tissue treatment device (system 10 includes device 100; [0028]), comprising: 
a shaft assembly including an outer sleeve and an inner sleeve co-axially and rotatably received in an axial passageway of the outer sleeve (inner shaft 140 is co-axially and rotatably disposed within outer shaft 130; [0028], [0030]); 
an outer cutting window forming a distal portion of the outer sleeve (outer shaft 130 including a window or opening 134 defined by cutting edge/cutter 132 which comprises cutting teeth 133; [0030]); 
a distal portion of the inner sleeve forming an RF electrode and having an inner cutting window formed therein (inner shaft 140 may be selectively rotated to expose an electrode assembly 142 comprising electrodes 142a, 142b, through opening 134 of outer shaft 130 or to expose inner shaft cutting edge/cutter 141 comprising cutting teeth 143 which defines inner shaft window or opening 154; [0030-0031]); 
said outer and inner cutting windows having outer and inner cutting edges disposed to close together as the inner sleeve is rotated relative to the outer sleeve (outer and inner shaft cutters 132 and 141 may move relative to one another in oscillation or rotation (or both) in order to mechanically cut tissue; [0030]).

Concerning claim 2, Orczy-Timko et al. further disclose the dielectric (142) comprises at least one of a ceramic ([0050], [0058]), a glass and a polymer.
Concerning claim 3, Orczy-Timko et al. further disclose the dielectric (142) comprises a ceramic selected from the group consisting of silicon nitride, yttria-stabilized zirconia, magnesia-stabilized zirconia, ceria-stabilized zirconia and zirconia toughened alumina ([0058-0061]).
Concerning claim 9, as illustrated in Figs. 1-4B, Orczy-Timko et al. disclose a tissue resecting system (system 10 includes device 100; [0028]), comprising: 
a shaft assembly comprising an elongated outer sleeve with a distal portion having a resecting window that opens to a bore therein (outer shaft 130 ; and 
an inner sleeve with a distal portion having an inner resecting window and being adapted to rotate in the bore through window-open and window-closed positions to thereby resect tissue engaged by the resecting windows, wherein said distal portion of the inner sleeve is at least partially electrically conductive to form an RF electrode (inner shaft 140 may be selectively rotated to expose an electrode assembly 142 comprising electrodes 142a, 142b, through opening 134 of outer shaft 130 or to expose inner shaft distal cutting edge/cutter 141 comprising cutting teeth 143 which defines inner shaft window or opening 154; [0030-0031]).
Bloom fails to disclose the elongated sleeve having a distal ceramic portion that has the resecting window.  However, Orczy-Timko et al. disclose a tissue treatment device (102; [0044], [0046]), comprising: a shaft assembly (104) including an elongated outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); the elongated sleeve (125) having a distal ceramic portion (142) that has a resecting window (140).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom such that the elongated sleeve has a distal ceramic portion that has the resecting window in order to provide the benefit of a material that has a very high hardness rating and a high fracture toughness rating as taught by Orczy-Timko et al.  ([0030], [0040], [0046], [0050], [0058], Table A; Fig. 1-4B). 
claim 10, Bloom discloses a motor (driver of 179) configured to rotatably drive the inner sleeve (140) relative to the outer sleeve (130) ([0028-0029], [0031]; Fig. 1).  
Concerning claim 11, Bloom discloses a RF source (162) operatively coupled to the RF electrode (142a/142b) ([0028-0029], [0031]; Fig. 1).  
Concerning claim 12, Bloom discloses a negative pressure source (172) coupled to a proximal end of the bore (134) ([0029], [0032]; Fig. 1).

Claims 4-7 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2013/0331833) in view of Orczy-Timko et al. (2016/0346036), as applied to claims 1 and 12, in further view of McDonald et al. (7,150,747). 
Concerning claim 4, Bloom discloses a motor (driver of 179) configured to selectively rotate the inner sleeve (140) and a radiofrequency (RF) source (162)  configured to couple to the RF electrode (142a/142b) ([0028-0029], [0031]; Fig. 1).  Bloom view of Orczy-Timko et al. fail to disclose the motor configured to selectively rotate the inner sleeve in first and second rotational directions.  However, McDonald et al. disclose a tissue treatment device (110) comprising a shaft assembly (114) including an inner sleeve (700) co-axially and rotatably received in an axial passageway of an outer sleeve (500 or 600) and a motor (MDU) configured to selectively rotate the inner sleeve in first and second rotational directions.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom in view of Orczy-Timko et al. such that the motor is configured to selectively 
Concerning claim 5, Bloom discloses a controller (control of 179) operatively coupled to the motor (driver of 179) and the RF source (162) ([0028], [0031]; Fig. 1). 
Concerning claim 6, Bloom in view of Orczy-Timko disclose the inner sleeve (140) can be rotated to at least a window-closed position (Fig. 2) wherein the inner window (154) is covered by a wall of the dielectric housing and to a window-open position (Fig. 3) wherein the inner window (154) is aligned with the outer window in the dielectric housing and wherein the controller (control of 179) is configured to stop the motor to position the inner sleeve in at least one of the window-open and the window-closed positions (inner shaft 140 may be locked in position) ([0031]; Fig. 2-3).
Concerning claim 7, Bloom discloses the controller is configured to selectively operate the motor and the RF source in at least one of a first mode, a second mode, a third mode, and a fourth mode, wherein (1) the controller operates the motor to rotate or oscillate the inner sleeve without energizing the RF source for mechanically cutting tissue in the first mode (claim 11), (2) the controller operates the motor to rotate or oscillate the inner sleeve and energizes the RF source for electrosurgically cutting tissue in the second mode, (3) the controller energizes the RF source while the inner sleeve is stationary in the window-closed position to apply coagulative or ablative energy to tissue through the RF electrode in the third mode ([0039]), and (4) the controller energizes the RF source while the inner sleeve is stationary in the window-open position to apply coagulative or ablative energy to tissue the fourth mode.
claim 13, Bloom discloses a controller (control of 179) configured to control operating parameters of the motor (driver of 179) and the negative pressure source (172) ([0028]).  Bloom in view of Orczy-Timko fails to specifically disclose the controller configured to control operating parameters of the RF source.  However, McDonald et al. further disclose a control box (120) for controlling variables related to the motor (MDU), aspiration, and an RF power source.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom in view of Orczy-Timko et al. such that the controller is also configured to control operating parameters of the RF source in order to provide the benefit of an integrated control for mechanical, RF, and aspiration operations as taught by McDonald et al.  (Col. 11-12, ll. 63-8; Fig. 1)
Concerning claim 14, Bloom et al. in view of Orczy-Timko and McDonald et al.  fail to disclose a hub attached to a proximal end of the shaft assembly, wherein the hub is configured for detachable coupling to a handle carrying the motor. However, Orczy-Timko further discloses a hub (106) attached to a proximal end of the shaft assembly (104), wherein the hub (106) is configured for detachable coupling to a handle (108) carrying the motor (110) ([0046]; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Bloom et al. in view of Orczy-Timko and McDonald et al. to further comprise a hub attached to a proximal end of the shaft assembly, wherein the hub is configured for detachable coupling to a handle carrying the motor in order to provide the benefit of either sterilizing the pieces of the device actively in contact with body tissue for re-use or disposing pieces of the device for single-use distal portions.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2013/0331833) in view of Orczy-Timko et al. (2016/0346036) and McDonald et al. (7,150,747), as applied to claim 6 , in further view of West, Jr. (6,610,059).
Concerning claim 8, Bloom in view of Orczy-Timko et al. and McDonald fail to disclose an opening in a surface of the inner sleeve opposing the inner window for allowing fluid outflow therethrough when the inner sleeve is in the window-closed position. However, West, Jr. discloses a tissue treatment device (10) comprising a shaft assembly (16) including an inner sleeve (60) having an inner window (56) co-axially and rotatably received in an axial passageway of an outer sleeve (54/92) having an outer window, and an opening (70) in a surface of the inner sleeve (60) opposing the inner window (56) for allowing fluid outflow therethrough when the inner sleeve (56) is in a window-closed position.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bloom in view of Orczy-Timko et al. and McDonald to further comprise an opening in a surface of the inner sleeve opposing the inner window for allowing fluid outflow therethrough when the inner sleeve is in the window-closed position in order to provide the benefit of a continuous pathway for aspiration of gaseous bubbles and avoiding entirely obscuring a means of aspiration as taught by West, Jr. (Col. 9, ll. 39-50, Col. 10, ll. 14-33, Co.. 10-11, ll. 65-6, Col. 11, ll. 21-30; Fig. 5 & 7 and also Figs. 11A-D)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2013/0331833) in view of Orczy-Timko et al. (2016/0346036), as applied to claim 9, in further view of West, Jr. (6,610,059). 
Claim 15 is rejected upon the same rationale as provided for claim 8. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 & 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 & 25-26 of U.S. Patent No. 9,439,720 in view of Bloom (2013/0331833).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve and having an inner cutting window rotatable within an outer sleeve having an outer cutting window comprising a dielectric.  U.S. Patent No. 9,439,720 fails to disclose the inner sleeve distal portion forming an RF electrode. However, Bloom discloses a tissue treatment device (100), comprising: a shaft assembly including an outer sleeve (130) and an inner sleeve (140) co-axially and rotatably received in an axial passageway of the outer sleeve (130), the inner sleeve comprising an RF electrode (142a,b) at its distal end.  At the time the invention was .
Claims 1-7 & 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,681,913 in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having an outer cutting window.  U.S. Patent No. 9,681,913 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 9,681,913 such that the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window in order to provide the benefit of a material that has a very high hardness rating and a high fracture toughness rating as taught by Orczy-Timko et al.  ([0030], [0040], [0046], [0050], [0058], Table A; Fig. 1-4B).
Claims 1-7 & 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,004,556 in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having an outer cutting window.  U.S. Patent No. 10,004,556 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 10,004,556 such that the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window in order to provide the benefit of a material that has a very high hardness rating and a high fracture toughness rating as taught by Orczy-Timko et al.  ([0030], [0040], [0046], [0050], [0058], Table A; Fig. 1-4B).
Claims 1-13 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,022,140 in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having .
Claims 1-7 & 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,582,966 in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having an outer cutting window.  U.S. Patent No. 10,582,966 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an .
Claims 1-7 & 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,058,480 in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having an outer cutting window.  U.S. Patent No. 11,058,480 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102; [0044], [0046]), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 11,058,480 such that the outer sleeve distal portion is formed by a dielectric housing having the outer .
Claims 1-4 & 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 & 15-17 of U.S. Patent No. 11,065,023 in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having an outer cutting window.  U.S. Patent No. 11,065,023 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102; [0044], [0046]), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 11,065,023 such that the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window in order to provide the benefit of a material that has a very high hardness rating and a high fracture toughness rating as taught by Orczy-Timko et al.  ([0030], [0040], [0046], [0050], [0058], Table A; Fig. 1-4B).
Claims 1-4 & 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,234,759 in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having an outer cutting window.  U.S. Patent No. 11,234,759 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 11,234,759 such that the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window in order to provide the benefit of a material that has a very high hardness rating and a high fracture toughness rating as taught by Orczy-Timko et al.  ([0030], [0040], [0046], [0050], [0058], Table A; Fig. 1-4B).
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,246,649 in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having an outer cutting window.  U.S. Patent No. 11,246,649 fails to disclose the outer sleeve distal portion is formed by .
Claims 1-7 & 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,246,650. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having a dielectric outer cutting window.  
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/014352 (reference application) in view of Orczy-Timko et al. (2016/0346036). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/387215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having a dielectric/ceramic outer cutting window.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 & 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/390311 (reference application) in view of Orczy-Timko et al. (2016/0346036). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having a dielectric/ceramic outer cutting window. Co-pending Application No. 16/390311 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of co-pending Application No. 16/390311 such that the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window in order to provide the benefit of a material that has a very high hardness rating and a high fracture toughness rating as taught by Orczy-Timko et al.  ([0030], [0040], [0046], [0050], [0058], Table A; Fig. 1-4B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/397742 (reference application) in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having a dielectric/ceramic outer cutting window. Co-pending application no. 16/397742 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Co-pending application no. 16/397742 such that the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window in order to provide the benefit of a material that has a very high hardness rating and a high fracture toughness rating as taught by Orczy-Timko et al.  ([0030], [0040], [0046], [0050], [0058], Table A; Fig. 1-4B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 & 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/780041 (reference application) in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having a dielectric/ceramic outer cutting window. Co-pending application no. 16/780041 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Co-pending application no. 16/780041 such that the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window in order to provide the benefit of a material that has a very high hardness rating and a high fracture toughness rating as taught by Orczy-Timko et al.  ([0030], [0040], [0046], [0050], [0058], Table A; Fig. 1-4B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 & 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/792099 (reference application) in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 & 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/351661 (reference application) in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having a dielectric/ceramic outer cutting window. Co-pending application no. 17/351661 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 & 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/376650 (reference application) in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having a dielectric/ceramic outer cutting window. Co-pending application no. 17/376650 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Co-pending application no. 17/376650 such that the outer sleeve distal portion is formed by a dielectric housing .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 & 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/494953 (reference application) in view of Orczy-Timko et al. (2016/0346036).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a tissue treatment device comprising an inner sleeve forming an RF electrode and having an inner cutting window rotatable within an outer sleeve having a dielectric/ceramic outer cutting window. Co-pending application no. 17/494953 fails to disclose the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window. However, Orczy-Timko et al. disclose a tissue treatment device (102), comprising: a shaft assembly (104) including an outer sleeve (125) and an inner sleeve (128) co-axially and rotatably received in an axial passageway of the outer sleeve (125); and a dielectric housing (142) having an outer cutting window (140) forming a distal portion of the outer sleeve (125).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Co-pending application no. 17/494953 such that the outer sleeve distal portion is formed by a dielectric housing having the outer cutting window in order to provide the benefit of a material that has a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794